                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.77 Page 1 of 8



                   1 SPENCER C. SKEEN, CA Bar No. 182216
                     spencer.skeen@ogletree.com
                   2 OGLETREE, DEAKINS, NASH,
                     SMOAK & STEWART, P.C.
                   3 4370 La Jolla Village Drive, Suite 990
                     San Diego, CA 92122
                   4 Telephone: 858.652.3100
                     Facsimile: 858.652.3101
                   5
                       ROBERT R. ROGINSON, CA Bar No. 185286
                   6   robert.roginson@ogletree.com
                       ALEXANDER M. CHEMERS, CA Bar No. 263726
                   7   alexander.chemers@ogletree.com
                       OGLETREE, DEAKINS, NASH,
                   8   SMOAK & STEWART, P.C.
                       400 South Hope Street, Suite 1200
                   9   Los Angeles, CA 90071
                       Telephone: 213.239.9800
                  10   Facsimile: 213.239.9045
                  11 Attorneys for Plaintiffs
                     CALIFORNIA TRUCKING ASSOCIATION, RAVINDER
                  12 SINGH, and THOMAS ODOM

                  13                         UNITED STATES DISTRICT COURT
                  14                      SOUTHERN DISTRICT OF CALIFORNIA
                  15 RAVINDER SINGH, THOMAS                       Case No. 3:18-cv-02458-BEN-BLM
                     ODOM, and CALIFORNIA
                  16 TRUCKING ASSOCIATION,                        PLAINTIFFS’ RESPONSE TO
                                                                  INTERNATIONAL BROTHERHOOD
                  17               Plaintiffs,                    OF TEAMSTER’S MOTION FOR
                                                                  LEAVE TO INTERVENE
                  18         v.
                                                                  Date:         January 14, 2019
                  19
                       XAVIER BECERRA, in his official            Time:         10:30 a.m.
                       capacity as the Attorney General of the    Place:        Courtroom 5A
                  20
                       State of California; ANDRE
                  21   SCHOORL, in his official capacity as       Complaint Filed: October 25, 2018
                       the Acting Director of the Department      Trial Date:      Not Set______________
                  22   of Industrial Relations of the State of    District Judge: Hon. Roger T. Benitez
                       California; and JULIE A. SU, in her                          Courtroom 5A, 221 W.
                  23   official capacity as Labor                                   Broadway, San Diego
                       Commissioner of the State of               Magistrate Judge: Hon. Barbara L. Major
                  24   California, Division of Labor Standards                      11th Floor, 333 W.
                       Enforcement,                                                 Broadway, San Diego
                  25
                                   Defendants.
                  26

                  27

                  28
                                                                                 Case No. 3:18-cv-02458-BEN-BLM
                                        PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
36868352_1.docx
                                           OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.78 Page 2 of 8



                   1         Plaintiffs California Trucking Association (“CTA”), Ravinder Singh, and
                   2   Thomas Odom (collectively, “Plaintiffs”) hereby respond to the Motion for Leave to
                   3   Intervene filed by the International Brotherhood of Teamsters (the “Teamsters”).
                   4   I.    BACKGROUND REGARDING THIS LAWSUIT
                   5         This lawsuit addresses whether Industrial Welfare Commission Wage Order
                   6   No. 9 – as interpreted in Dynamex Operations West, Inc. v. Superior Court, 4 Cal.
                   7   5th 903 (2018) – is unconstitutional.
                   8         As set forth in Plaintiffs’ Complaint, the trucking industry has relied for
                   9   decades on “owner-operators” – independent contractors who own and operate their
                  10   own trucks – to provide the transportation of property in interstate commerce. (ECF
                  11   No. 1 (Complaint for Declaration and Injunctive Relief (“Compl.”), ¶ 22).) CTA’s
                  12   members include motor carriers who contract with independent contractor drivers to
                  13   provide interstate trucking services in accordance with federal and state regulations
                  14   governing the transportation of property. (Id. at ¶ 10.) These owner-operators
                  15   include small business owners like plaintiffs Ravinder Singh and Thomas Odom,
                  16   who own their own trucks and who provide trucking services in California and in
                  17   other states. (Id. at ¶¶ 11-12.)
                  18         Prior to 1980, both federal and state governments regulated the trucking
                  19   industry, including how transportation services could be provided and the prices that
                  20   could be charged for those services. (Id. at ¶ 16.) This changed in 1980 when
                  21   Congress passed the Motor Carrier Act, which deregulated interstate trucking so that
                  22   the rates and services offered by licensed motor carriers and related entities would be
                  23   set by the market rather than by government regulation. (Id. at ¶ 17; see also 79 Stat.
                  24   793.) Congress emphasized this point again in 1994 when it passed legislation that
                  25   expressly preempted state regulation of the trucking industry, including any law,
                  26   regulation, or other provision affecting a “price, route, or service of any motor
                  27   carrier. . . .” See Federal Aviation Administration Authorization Act of 1994 (the
                  28
                                                                   1              Case No. 3:18-cv-02458-BEN-BLM
36868352_1.docx
                                         PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
                                            OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.79 Page 3 of 8



                   1   “FAAAA”), 49 U.S.C. § 14501(c)(1).1
                   2         In contrast to the federal statutes discussed above, Wage Order No. 9 is a
                   3   state-created regulation that governs working conditions for employees in the
                   4   “Transportation Industry,” including rules related to meal periods, rest breaks, and
                   5   overtime. In its recent Dynamex decision, the California Supreme Court adopted for
                   6   the first time the so-called “ABC test” to determine whether a worker is an employee
                   7   or independent contractor for purposes of Wage Order No. 9. In particular, Prong B
                   8   of the ABC test requires the hiring entity to establish “that the worker performs work
                   9   that is outside the usual course of the hiring entity’s business.” 4 Cal. 5th at 916-17
                  10   (emphasis added). Unless the hiring entity can make this showing, the worker is
                  11   considered an employee and California’s expansive requirements for employment
                  12   attach, including significant financial liabilities for the hiring entity. Id. at 913-14.
                  13         Because drivers perform work that is within rather than outside the usual
                  14   course of a motor carrier’s business, the unavoidable effect of Prong B is to
                  15   automatically classify every driver who works for a motor carrier as an “employee”
                  16   no matter the actual and contractual relationship between the driver and the motor
                  17   carrier. (Compl. ¶ 36.) Under the Supreme Court’s interpretation of Wage Order
                  18   No. 9 in Dynamex, motor carriers are necessarily required to treat all drivers, even
                  19   owner-operators who are otherwise independent contractors, as employees. (Id.)
                  20   ///
                  21   ///
                  22

                  23   1
                         The Teamsters have never accepted Congress’ deregulation of the trucking industry
                  24   and their interest has little to nothing to do with misclassification, which is the
                       purported purpose of the new ABC test. It is the independent contractor model that
                  25   the Teamsters seek to eliminate. As a Teamsters spokesperson made clear in a recent
                       press release, the Teamsters have “been in this fight [against independent
                  26   contractors] for over 30 years” ever since the “independent contractor model rose out
                       of the ashes of the deregulated trucking industry . . . .” California Teamsters Support
                  27   Clear Test of Employee Classification (Aug. 15, 2018),
                       https://teamster.org/news/2018/08/teamsters-push-back-corporate-opposition-
                  28   supreme-courts-landmark-dynamex-decision (last visited Dec. 31, 2018).
                                                                      2               Case No. 3:18-cv-02458-BEN-BLM
36868352_1.docx
                                          PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
                                             OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.80 Page 4 of 8



                   1           Consequently, Prong B represents an “all or nothing” rule requiring that
                   2   services in the “Transportation Industry” be performed by employee drivers. This is
                   3   unlawful state regulation of the trucking industry. As a result, Plaintiffs seek
                   4   injunctive and declaratory relief restraining defendants from enforcing the Dynamex
                   5   decision.2
                   6   II.     STANDARD FOR MANDATORY INTERVENTION
                   7           Intervention of right is governed by Rule 24(a), which provides:
                   8                 (a) Intervention of Right. On timely motion, the court must
                   9
                                     permit anyone to intervene who:
                                            (1) is given an unconditional right to intervene by
                  10
                                     a federal statute; or
                                            (2) claims an interest relating to the property or
                  11
                                     transaction that is the subject of the action, and is so
                                     situated that disposing of the action may as a practical
                  12
                                     matter impair or impede the movant's ability to protect its
                                     interest, unless existing parties adequately represent that
                  13
                                     interest.

                  14           The Teamsters have not identified any federal statute that purports to give
                  15   them an unconditional right to intervene; thus, this motion involves Rule 24(a)(2)
                  16   only.
                  17           As the proposed intervenor under Rule 24(a)(2), the Teamsters must
                  18   demonstrate all of the following:
                  19                 (1) it has a significant protectable interest relating to the
                                     property or transaction that is the subject of the action; (2)
                  20                 the disposition of the action may, as a practical matter,
                                     impair or impede the applicant’s ability to protect its
                  21                 interest; (3) the application is timely; and (4) the existing
                                     parties may not adequately represent the applicant’s
                  22

                  23   2
                         Cal. Trucking Ass’n v. Su, 903 F.3d 953, 965 (2018) (noting the “obvious
                  24   proposition that an ‘all or nothing’ rule requiring services be performed by certain
                       types of employee drivers . . . was likely preempted”); see also Schwann v. FedEx
                  25   Ground Package Sys., Inc., 813 F.3d 429, 437-40 (1st Cir. 2016) (invalidating
                       similar ABC test used in Massachusetts because the use of independent contractors
                  26   “would be largely foreclosed”); Chambers v. RDI Logistics, Inc., 476 Mass. 95, 102
                       (2016) (noting that “Prong [B] provides an impossible standard for motor carriers
                  27   wishing to use independent contractors”); Alvarez v. XPO Logistics Cartage LLC,
                       No. CV 18-03736 SJO (E), 2018 WL 6271965, at *5 (C.D. Cal. Nov. 15, 2018)
                  28   (finding that ABC test set forth in Dynamex was preempted by the FAAAA).
                                                                    3                Case No. 3:18-cv-02458-BEN-BLM
36868352_1.docx
                                          PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
                                             OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.81 Page 5 of 8



                   1                interest.
                   2   United States v. City of Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002).
                   3   III.   THE TEAMSTERS HAVE NO “INTEREST” IN ENSURING STATE
                   4          REGULATION OF THE TRUCKING INDUSTRY
                   5          In order to intervene under Rule 24(a)(2), the Teamsters must prove that the
                   6   disposition of this action “may as a practical matter impair or impede the movant’s
                   7   ability to protect its interest. . . . .” Fed. R. Civ. P. 24(a)(2) (emphasis added).
                   8          In their Motion to Intervene, the Teamsters do not dispute that Dynamex will
                   9   result in all independent contractor drivers in the trucking industry being reclassified
                  10   as employees. (ECF No. 11-1 (Motion to Intervene (the “Mot.”) 4:20-22).) To the
                  11   contrary, the Teamsters are transparent in seeking to ensure that the ranks of their
                  12   “roughly 260,000 members in California” (Mot. 4:6) continue to grow. This is
                  13   because the Teamsters cannot unionize owner-operators. See NLRB v. United Ins.
                  14   Co. of Am., 390 U.S. 254, 255 n.1 (1968) (observing that the National Labor
                  15   Relations Act “protects an ‘employee’ only and specifically excludes ‘any individual
                  16   having the status of an independent contractor’” (quoting 29 U.S.C. § 152)).
                  17          To satisfy the requirement of a “protectable interest,” the Teamsters contend
                  18   that “invalidation of the Dynamex standard will impair [their] interests.” (Mot. 4:21-
                  19   24.) According to the Teamsters, “[i]f the Dynamex standard were invalidated, these
                  20   [Teamsters] members who want to work as employees would continue to be denied
                  21   these job opportunities that might be available to them under Dynamex.” (Id. at
                  22   4:23-25.) Put differently, the Teamsters seek to intervene to ensure that state
                  23   regulation of the trucking industry and the de facto ban on independent contractor
                  24   drivers remains.
                  25          The Teamsters’ supposed “interest” in this action is safeguarding the “all or
                  26   nothing” rule announced in Dynamex that prohibits the use of independent
                  27   contractors in California in the transportation industry, even though doing so
                  28   frustrates Congress’ intent in deregulating the trucking industry and unlawfully
                                                                   4                Case No. 3:18-cv-02458-BEN-BLM
36868352_1.docx
                                          PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
                                             OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.82 Page 6 of 8



                   1   restricts interstate commerce.3
                   2   IV.   THE TEAMSTERS HAVE NOT MET THEIR BURDEN TO SHOW
                   3         INTERVENTION IS NECESSARY
                   4         The Teamsters have not established that they can intervene as a matter of right
                   5   under Rule 24(a)(2). The rule requires that disposition of the action “may as a
                   6   practical matter impair or impede the movant’s ability to protect its interest, unless
                   7   existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2)
                   8   (emphasis added).
                   9         Here, the Teamsters assert that intervention is necessary so they can “defend
                  10   the California Industrial Welfare Commission’s Wage Order 9-2001. . . .” (Mot.
                  11   1:4.) But, the Plaintiffs in this matter have already sued the appropriate parties –
                  12   Xavier Becerra, Attorney General of the State of California, Andre Schoorl, Acting
                  13   Director of the Department of Industrial Relations of the State of the California, and
                  14   Julie Su, Labor Commissioner of the State of California, Division of Labor
                  15   Standards Enforcement.
                  16         These persons, and the agencies they lead, adequately represent the
                  17   Teamsters’ supposed interest in this litigation. The existing defendants are the
                  18   ones responsible for creating, administering, and enforcing Wage Order No. 9.
                  19   Further, the named defendants (unlike the Teamsters) can take the necessary steps to
                  20   amend Wage Order No. 9 to rectify the California Supreme Court’s overbroad and
                  21   unlawful interpretation in Dynamex. Finally, the Teamsters have not established that
                  22   the existing defendants will not vigorously oppose the relief sought by Plaintiffs; nor
                  23   have they proven their involvement is necessary to resolve what is fundamentally a
                  24   question of law for this Court – namely, by establishing an “all or nothing” rule that
                  25
                       3
                  26  For example, under the new interpretation of Wage Order No. 9 in light of
                     Dynamex, the motor carrier must terminate movement of goods by an individual
                  27 owner-operator at the California border and arrange for the final leg of that
                     movement within California by an employee driver entitled to the protections of
                  28 Wage Order No. 9. (Compl. ¶ 59.)
                                                               5                 Case No. 3:18-cv-02458-BEN-BLM
36868352_1.docx
                                         PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
                                            OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.83 Page 7 of 8



                   1   effectively prohibits the use of independent contractors in the transportation industry,
                   2   is the Dynamex decision preempted by federal law?
                   3            The holding of Dynamex is either constitutional or it is not. And the
                   4   Teamsters have not shown why they are better suited to argue the issue than the
                   5   existing defendants. Consequently, any purported interest the Teamsters might have
                   6   is adequately represented by the existing defendants. The Teamsters cannot
                   7   intervene as a matter of right.
                   8   V.       PERMISSION INTERVENTION IS NOT JUSTIFIED
                   9            In the alternative, the Teamsters seek “Permissive Intervention” under Rule
                  10   24(b).
                  11            While courts have wide discretion is deciding questions of permissive
                  12   intervention, it is recognized that “[a]dditional parties always take additional time
                  13   that may result in delay and that thus may support the denial of intervention.”
                  14   Charles A. Wright & Arthur R. Miller et al., Federal Practice & Procedure § 1913
                  15   (3rd ed. 2018); Bush v. Viterna, 740 F.2d 350, 359 (5th Cir. 1984) (observing that
                  16   “additional parties always take additional time”). Indeed, if the Teamsters did not
                  17   plan to present arguments for the Court’s consideration, then there would be no
                  18   reason for them to intervene in the first place. In light of the fact that the existing
                  19   defendants will adequately respond to Plaintiffs’ contentions in this lawsuit, the
                  20   introduction of additional parties is not necessary. Thus, the same reasoning that
                  21   justifies denying the Teamsters’ request for mandatory intervention under Rule 24(a)
                  22   also justifies denying permissive intervention under Rule 24(b).
                  23   ///
                  24   ///
                  25   ///
                  26   ///
                  27   ///
                  28   ///
                                                                     6              Case No. 3:18-cv-02458-BEN-BLM
36868352_1.docx
                                           PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
                                              OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
                  Case 3:18-cv-02458-BEN-DEB Document 15 Filed 12/31/18 PageID.84 Page 8 of 8



                   1   VI.   CONCLUSION
                   2         For the foregoing reasons, the Teamsters’ Motion for Leave to Intervene
                   3   should be denied.
                   4   DATED: December 31, 2018              OGLETREE, DEAKINS, NASH, SMOAK &
                                                             STEWART, P.C.
                   5

                   6

                   7                                         By: /s/ Alexander M. Chemers
                                                                 Spencer C. Skeen
                   8                                             Robert R. Roginson
                                                                 Alexander M. Chemers
                   9
                                                             Attorneys for Plaintiffs
                  10                                         CALIFORNIA TRUCKING ASSOCIATION,
                                                             RAVINDER SINGH, and THOMAS ODOM
                  11

                  12

                  13
                                                                                                      36868352.1
                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                 7              Case No. 3:18-cv-02458-BEN-BLM
36868352_1.docx
                                       PLAINTIFFS’ RESPONSE TO INTERNATIONAL BROTHERHOOD
                                          OF TEAMSTERS’ MOTION FOR LEAVE TO INTERVENE
